LatimeR, Judge
(concurring):
I concur.
Laying aside the mass of irregularities ofttimes found in a special court-martial trial, I can found my concurrence on one error which materially prejudiced the accused. He took the stand as a witness on the merits and disputed the sergeant’s version of his refusal to disclose his name. The credibility of the two was thus of prime importance to the court. The improper references to his having been suspected of the commission of other offenses unfairly diminished his credibility. The board of review mentioned this error but misunderstood its effect. Apparently in its view, the error was cured by the action of the convening authority in disapproving the conviction of disrespect. As I see it, the impairment of accused’s credibility cannot be narrowed to one specification. If he was prejudiced on one charge, and I conclude he was, then he was prejudiced on all those where his truth and veracity must be weighed.